TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00609-CV



                                     Oddie Parker, Appellant

                                                  v.

                          Dallas Independent School District, Appellee


               APPEAL FROM THE TEXAS COMMISSIONER OF EDUCATION



                             MEMORANDUM OPINION


               On September 10, 2015, appellant Oddie Parker filed a “request for appeal” in this

Court. In her request, Parker states that she “files this appeal seeking consideration of the decision

issued by the Commissioner of Education, dated June 24, 2015.” Parker does not indicate whether

she has ever sought judicial review of the June 24 administrative order in district court. See also

Tex. Educ. Code §§ 7.057, 21.307 (appeals of certain decisions of commissioner to district court).

               On October 5, 2016, the Clerk of this Court sent a letter to Parker, explaining that it

appears the Court lacks jurisdiction to review the administrative order that is the basis of her

complaint. See Tex. Gov’t Code § 22.220(a) (civil appellate jurisdiction). The Clerk requested a

response from Parker no later than October 14, 2016, and advised Parker that she must inform the

Court of the basis on which appellate jurisdiction exists or that this Court would dismiss her appeal

for want of jurisdiction. See Tex. R. App. P. 42.3(a). Parker has not responded to the Clerk’s

request. Accordingly, we dismiss the cause for want of jurisdiction.
                                           __________________________________________

                                           Scott K. Field, Justice

Before Justices Puryear, Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: January 5, 2017




                                               2